DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final office action is in response to the preliminary amendment filed on 2/28/2022. Claims 2-21 are pending. Claim 1 is cancelled. Claims 2-21 are new. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 18 of U.S. Patent No. 11,184,794 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the current independent claims are broader than those in the patent. For instance, claim 2 along with claim 10 is an obvious variant of claim 1 of the Patent, claim 2 with claim 9 obvious variant of claim 13, claim 2 with claims 3, 4, and 5 and claim 12 with claims 13, 14, and 15 are obvious variants of claim 18 of the patent, claims 18 and 20 together are obvious variant of claim 13 and claims 18 and 21 together are obvious variant of claim 1 of the patent. For these reasons, claims 2, 12, and 18 are broader and anticipate the claimed invention in the patent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwalla et al. (US 2013/0254258 A1, hereinafter Agarwalla) in view of Satzke et al. (US 2015/0066929 A1, hereinafter Satzke).
Regarding claim 12, Agarwalla teaches a system comprising:
a non-transitory memory; and one or more hardware processors configured to read instructions from the non-transitory memory, [Figure 1], wherein executing the instructions causes the one or more hardware processors to perform operations comprising:
receiving a request from a first device in a wireless network to initiate a service instance associated with a service, the service instance being associated with application logic, [Abstract and Par.[0012] among others describe a request being received to be processed by an application; Figure 1 shows wireless network 102; Par.[0028] describes edge and origin servers providing service to a set of clients which requires a service instance being initiated in response to the request];
identifying a portion of the application logic to distribute to a mobile edge computing (MEC) server or an internet location, [Claim does not distinguish the Internet location as something separate from MEC server because an edge server may be deemed as an Internet location as well; Abstract describes edgable and not edgable application components; see also Par.[0010]-[0012] among others; see Par.[0027]];
determining to distribute the portion of the application logic to a MEC server, [Abstract, Par.[0011] describe after determining the application contains edgable components (portion of application logic), and edgified version of the application is created on the edge server, see Par.[0027]]; and
distributing the portion of the application logic to a first MEC server of a plurality of MEC servers to cause the first MEC server to provide the service instance to the first device, [Abstract, Par.[0011] describe after determining the application contains edgable components, and edgified version of the application (service instance) is created on the edge server; see Par.[0027]];
Agarwalla does not explicitly teach (determining to distribute the portion of application logic) utilizing a machine-learning algorithm;
Satzke teaches (determining to distribute the portion of application logic) utilizing a machine-learning algorithm, [application component placement is made utilizing machine learning as indicated by the title, Figure 7, Par.[0013] among others]; 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwalla to decide which component is edgable and which is not using machine learning for placement decisions as indicated by Satzke. The motivation/suggestion would have been to use machine learning to render application component placement scheme more effective, because the knowledge obtained from past placements in similar situations may be used to rapidly find an optimum mapping for a new application, [Satzke: Par.[0118]].
Claim 1 and claim 18 correspond to claim 12 and are rejected as above.
Regarding claim 13, Agarwalla and Satzke disclose the system of claim 12, and Satzke teaches further comprising additional instructions that cause the one or more hardware processors to perform operations comprising, [claim language is broad and describes general steps in a ML model which would be obvious when implementing an ML algorithm]: 
receiving usage data reported from the wireless network, [dependent claim is obvious over Agarwalla in view of Satzke for the same reasons as above; control traffic messages (usage data) including e.g. the placement requests and the messages regarding the resources, and messages regarding placement decisions used by ML learning phase as indicated in Par.[0098]; see Figure 6];
providing a training data set and a calibrating data set based on the usage data, [dependent claim is obvious over Agarwalla in view of Satzke for the same reasons as above; Figure 6 and steps 401, 402 to capture usage data to use with training data; feature vectors for control traffic versus feature vectors of trained placements, Par.[0116] describes learning model using SVM scheme], and
training the machine-learning algorithm using the training data set, [dependent claim is obvious over Agarwalla in view of Satzke for the same reasons as above; Par.[0115] describes training data for machine learning; see Figure 6].
Claim 3 corresponds to claim 13 and is rejected as above. 
Regarding claim 8, Agarwalla and Satzke disclose the method of claim 2, further comprising: Agarwalla teaches receiving an additional request from a second device of the wireless network to initiate a service instance associated with the application logic, [Abstract and Par.[0012] among others describe a request being received to be processed by an application; Figure 1 shows wireless network 102; Par.[0028] describes edge and origin servers providing service to a set of clients which requires a service instance being initiated in response to the request];
identifying an additional portion of the application logic to distribute to a mobile edge server or an internet location, [Claim does not distinguish the Internet location as something separate from MEC server because an edge server may be deemed as an Internet location as well; Abstract describes edgable and not edgable application components; see also Par.[0010]-[0012] among others; see Par.[0027]];
determining to distribute the additional portion of the application logic to the internet location, [Abstract, Par.[0011] describe after determining the application contains not edgable components (portion of application logic), and processing it in the origin server (internet location)], and
distributing the additional portion of the application logic to the internet location to cause the internet location to provide the service instance to the second device, [Abstract, Par.[0011] describe after determining the application contains not edgable components (portion of application logic), and processing it in the origin server (internet location)];
and Satzke teaches (determining to distribute the portion of application logic) utilizing a machine-learning algorithm, [dependent claim is obvious over Agarwalla in view of Satzke for the same reasons as above; application component placement is made utilizing machine learning as indicated by the title, Figure 7, Par.[0013] among others]. 
Claim 19 corresponds to claim 8 and are rejected as above.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwalla in view of Satzke and in further view of Machulsky et al. (US 2008/0313109 A1, hereinafter Machulsky).
Regarding claim 14, Agarwalla and Satzke disclose the system of claim 13, and do not explicitly teach further comprising additional instructions that cause the one or more hardware processors to perform operations comprising applying the machine- learning algorithm to the calibrating data set in a simulated environment to confirm training of the machine-learning algorithm; 
Machulsky, in an analogous art, teaches to perform operations comprising applying the machine-learning algorithm to the calibrating data set in a simulated environment to confirm training of the machine-learning algorithm, [claim is broad and vague and there is no controlling definition for the term ‘simulated environment’; Par.[0033] and [0036] describe operating a machine learning entity in a simulated environment in the context of operations related to a storage application]; 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwalla to include applying machine learning algorithm in simulated environment. The motivation/suggestion would have been to select the storage policy that provides the best results in view of the storage system target function, [Machulsky: Par.[0036]].
Claim 4 corresponds to claim 14 and is rejected as above.
Claims 5, 6, 7, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwalla in view of Satzke and in further view of Garg et al. (US 2020/0027033 A1, hereinafter Garg).
Regarding claim 15, Agarwalla and Satzke disclose the system of claim 13, and they do not explicitly teach wherein training of the machine-learning algorithm occurs in accordance with an iterative process that utilizes subsets of the training data set; 
Garg, in an analogous art, teaches wherein training of the machine-learning algorithm occurs in accordance with an iterative process that utilizes subsets of the training data set, [claim limitation is simply noting standard machine learning techniques; Par.[0038] describes iterative implementation of a machine learning model where each iteration uses a different set of data; also Par.[0050] data from edge and global servers iteratively train a machine learning model implemented on edge servers; see also Par.[0052]]; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwalla and Satzke to include details on the iterative process of ML model. The motivation/suggestion would have been to illustrate convergence of parameters of the ML model when values of global parameters generated by global server 108 change by an amount below a convergence threshold amount from one iteration to another iteration for a prescribed number of iterations, such as below one percent change in model parameters for ten consecutive iterations, [Garg: Par.[0052]].
Claim 5 corresponds to claim 15 and is rejected as above.
Regarding claim 16, Agarwalla and Satzke disclose the system of claim 12 and they do not explicitly teach wherein the machine-learning algorithm is selected from a group consisting of K-Nearest-Neighbors, matrix factorization, and deep neural networks, [Satzke uses SVM]; 
Garg, in an analogous art, teaches wherein the machine-learning algorithm is selected from a group consisting of K-Nearest-Neighbors, matrix factorization, and deep neural networks, [See Par.[0058] for the ML model including neural network]; it would have been obvious to one of ordinary skill in the art to augment Agarwalla in view of Satzke to use neural network based ML model so that the ML models may be dynamically adjusted based on data on edge servers to serve targeted advertisements to particular users based on the model, [Garg: Par.[0002]].
Claim 6 corresponds to claim 16 and is rejected as above.
Regarding claim 17, Agarwalla and Satzke disclose the system of claim 12 and they do not explicitly teach further comprising periodically updating the machine-learning algorithm based on performance feedback of completed services by MEC servers, 
Garg, in an analogous art, teaches further comprising periodically updating the machine-learning algorithm based on performance feedback of completed services by MEC servers [Abstract, Par.[0002], [0050], [0052] among others show updating the ML algorithm with ‘fresh’ data from edge servers periodically which is used to update parameters of the ML model];  
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agarwalla and Satzke to include a feedback loop from the edge servers to the ML model. The motivation/suggestion would have been to update and synchronize ML parameters on global and edge servers, [Garg: Abstract].
Claim 7 corresponds to claim 17 and is rejected as above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA MUNDUR/Primary Examiner, Art Unit 2441